DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 20-26 in the reply filed on 04/25/2022 is acknowledged.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
In claim 3, “including” should read “includes”;
In claim 7, “it” should be removed and replaced with the term which “it” represents, i.e. ”…wherein it encompasses…” should be “…wherein the method encompasses…” and  “…coupled to it in…” should be “…coupled to the biomass sensor in…”, or other suitable alternatives which positively recite the limitation intended.  Appropriate correction is required.

Claims 20 and 26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claims 5-6, and 23 recite the limitations “the detected permittivity values” and “the permittivity values” respectively. It is not clear which permittivity values are referred to in these limitations. Claim 1 (on which claims 5-6 and 23 also depend) previously recites ”detecting at least one permittivity value, respectively representing a permittivity of the calibration suspension, in a context of at least two electric fields having different field direction change frequencies”. It is not clear whether this indicates a single permittivity value of the calibration suspension based on the “at least two electric fields having different field direction change frequencies”, or whether a plurality of permittivities are measured for the electric fields with different direction change frequencies. Examiner notes that “different field direction change frequencies” is interpreted as the frequencies being different between the electric fields, not the direction of oscillation of the field being different, i.e. both oscillate along an arbitrary +x/-x direction, with different frequencies. For purposes of examination, these limitations are interpreted as though the prior limitation reads “detecting a plurality of permittivity values, each respectively representing a permittivity of the calibration suspension corresponding to one of at least two electric fields having different field direction change frequencies” and the limitation in question in claim 1 reads “a difference between two of the detected permittivity values”. This interpretation additionally maintains the current writing of the limitations in claims 5-6 and 23;
Claims 2-3, 7-8, and 22 recite the limitation "the biomass sensor".  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as “a biomass sensor”;
Claim 7 recites the limitation "the result".  There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted as though this term is removed, i.e. “...in accordance with the comparison of …”;
In claim 8, the limitation “the calibration method according to one of the preceding claims” is recited. It is not clear what the scope of this limitation is, and thus it is not possible to determine the scope of the claim, thus rendering the claim indefinite. Further dependent claim 26 is also rendered indefinite. This limitation is interpreted as “…according to claim 1”; 
In claim 20, the limitation “a calibration suspension according to claim 9” is recited, however, claim 9 was cancelled by applicant’s election of claims 1-8 and 20-26, thus it is unclear what this limitation indicates, thus rendering the claim indefinite. For purposes of examination this limitation is interpreted as “a calibration suspension”
In claim 26, dependencies upon the methods of claim 8 and claim 1 are recited. However, Claim 8 is interpreted as depending upon claim 1, and thus it is unclear as to how this claim limits the invention, or what the scope of the claim includes, thus rendering the claim indefinite. 

Claims that depend upon the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20-26, as best understood in view of the 35 U.S.C. 112(b) issues identified above, are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Patent Application Pub. No. US 20120142032 A1) in view of O’Brien (Non-Patent Literature DOI: 10.1006/jcis.1996.0032), further in view of Ossart (U.S. Patent Application Pub. No. US 20080262748 A1).

Regarding Claim 1, Morgan teaches a method for calibrating impedance-spectroscopic biomass sensors ([0068]: “Embodiments of the present invention make use of flow cytometry for performing impedance spectroscopy”) that are embodied to detect information regarding the quantity and/or size of living cells in a biomass by means of an electric field having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”), comprising the following steps: 
furnishing a calibration suspension ([0099]: “The system was first calibrated to allow an unambiguous size analysis of the blood cells. The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m).”) including an electrically conductive viscously flowable or viscoelastic carrier substance ([0099]: “The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood”); 
generating an electric field, having a periodically changing field direction, which acts on the calibration suspension ([0011]: “This is obtained by using impedance labeling in combination with plural frequency (two or more frequencies) impedance cytometry”); 
detecting at least one permittivity value, respectively representing a permittivity of the calibration suspension, in a context of at least two electric fields having different field direction change frequencies ([0099]: “The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m). The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood. The sample was run on the impedance micro-cytometer system according to embodiments of the present invention under the same conditions as the whole blood experiments”; [0018]: “determining the impedance of the single particle at least at a first frequency and at a second frequency, optionally at more than two frequencies”).
Morgan does not explicitly teach and electrically conductive solid particles and/or solid semiconductor particles received therein, ascertaining a difference value representing a difference between the detected permittivity values comparing the difference value with a reference value associated with the calibration suspension.
O’Brien teaches and electrically conductive solid particles and/or solid semiconductor particles received therein (Abstract: “The aim of this note is to draw attention to the interesting electrical properties of aqueous suspensions of semiconducting particles.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with and electrically conductive solid particles and/or solid semiconductor particles received therein as taught by O’Brien. Morgan teaches using solid particles as a calibration suspension, and as taught by the abstract of O’Brien, when using semiconductor particles “The charge carriers in these particles have a very high mobility, and, as a result, large polarization currents are set up when an external field is applied.”
Morgan in view of O’Brien does not explicitly teach ascertaining a difference value representing a difference between the detected permittivity values or comparing the difference value with a reference value associated with the calibration suspension.
Ossart teaches ascertaining a difference value representing a difference between the detected permittivity values (Abstract: “a difference between a first capacitance signal (C'1) of the medium, measured at a first frequency, and a second capacitance signal (C'2) of the medium, measured at a second frequency”); comparing the difference value with a reference value ([0031]: “a correction of said first and second corrected capacitance signals, starting from a third capacitance measurement carried out at a third frequency”).
Morgan in view of O’Brien, further in view of Ossart does not explicitly teach comparing the difference value with a reference value being associated with the calibration suspension. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan in view of Ossart with comparing the difference value with a reference value, as taught by Ossart, to be associated with the calibration suspension, because Morgan teaches associating the permittivity values of a calibration suspension, Ossart teaches comparing a difference value with a reference value, and the purpose of a calibration suspension is to properly calibrate the measurement, which each of these references do individually. Combining these elements would be obvious because each element is claimed in the prior art references, the elements are unchanged by the combination, and the combination would yield predictable results.

Regarding Claim 2, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan further teaches further comprising, before or during generation of the electric field, contact between the calibration suspension and at least a portion of the biomass sensor (See Fig 1, Showing the fluid channel through which the suspension flows, making contact with electrodes 14; [0069]: “A microfluidic device 11 is provided, containing a micro-channel 12 through which cells 13 flow which are suspended in a suspending fluid…A first pair of micro-electrodes 14 are fabricated in the channel 12”).

Regarding Claim 3, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 2.
Morgan further teaches wherein contact between the calibration suspension and at least a portion of the biomass sensor including wetting at least one sensor electrode of the biomass sensor (See Fig 1, Showing the fluid channel through which the suspension flows, making contact with electrodes 14; [0069]: “A microfluidic device 11 is provided, containing a micro-channel 12 through which cells 13 flow which are suspended in a suspending fluid…A first pair of micro-electrodes 14 are fabricated in the channel 12”; Examiner notes that a fluid making contact with the electrodes is interpreted as being identical to wetting) with calibration suspension ([0099]: “The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m). The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood. The sample was run on the impedance micro-cytometer system according to embodiments of the present invention under the same conditions as the whole blood experiments”).

Regarding Claim 4, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan further teaches further comprising a step of homogenizing, by stirring and/or shaking ([0143]: “The sample was incubated for 6 seconds at room temperature with continual agitation to enhance mixing of the blood and lysis reagent.”).
Morgan does not explicitly teach homogenizing the calibration suspension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with homogenizing the calibration suspension, as Morgan explicitly teaches homogenizing by agitation (i.e. stirring or shaking) for other solutions of particles. Applying this teaching to the calibration suspension is obvious because Morgan furnishes a calibration suspension, Morgan teaches homogenizing a suspension in the same fashion, and combining these elements to homogenize a calibration suspension would yield predictable results.

Regarding Claim 5, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 4.
Morgan further teaches wherein the homogenizing step is performed before detection of the permittivity values ([0143]: “The samples were then analyzed without further processing using both a FACSAria and the microfluidic impedance cytometer.”, i.e. measurement after agitation).

Regarding Claim 6, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan further teaches wherein the permittivity values are detected at frequencies no lower than 50 kHz, and no higher than 110 MHz (See Fig. 4b, showing impedance measurements at 503 kHz).

Regarding Claim 7, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan does not explicitly teach wherein it encompasses adjusting the biomass sensor, or a data processing apparatus coupled to it in signal-transferring fashion, in accordance with the result of the comparison of the difference value with the reference value.
Ossart further teaches wherein it encompasses adjusting the biomass sensor, or a data processing apparatus coupled to it in signal-transferring fashion, in accordance with the result of the comparison of the difference value with the reference value (Abstract: “The method includes a separate correction of each of the measured signals, based at least on one correction level, the first correction level including a correction of the signals measured in accordance with a model dependent on the conductance of the medium at the first and second frequencies”; [0031-0032]: “The determination method according to the invention can moreover advantageously comprise a second level of correction comprising a correction of said first and second corrected capacitance signals, starting from a third capacitance measurement carried out at a third frequency, itself corrected by a conductance measurement carried out at said third frequency…When it is implemented for a medium comprising cells in suspension in a medium, the determination method according to the invention also comprises a third level of correction using a model of the behaviour of the .beta. dispersion in said medium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with wherein it encompasses adjusting the biomass sensor, or a data processing apparatus coupled to it in signal-transferring fashion, in accordance with the result of the comparison of the difference value with the reference value as taught by Ossart. Doing so, as taught by Ossart, [0002]: “makes it possible to correct the main sources of errors encountered in the impedance measurements used for conductive media, and on the other hand to obtain parameters characterizing the .beta. dispersion of biological cell suspensions”.

Regarding Claim 8, Morgan in view of O’Brien, further in view of Ossart teaches a method for impedance-spectroscopic detection of information regarding the quantity and/or size of living cells in a biomass, comprising the steps of: 
the calibration method according to one of the preceding claims (See Claim 1 for mapping of limitations).
Morgan further teaches subsequently thereto: cleaning of the biomass sensor ([0146]: Between experiments, all equipment was cleaned in 10% sodium hypochlorite and 4M sodium hydroxide);
subsequently thereto: impedance-spectroscopic detection of information regarding the quantity and/or size of living cells in the biomass, by means of the biomass sensor and an electric field, generated thereby, having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”).

Regarding Claim 20, Morgan in view of O’Brien, further in view of Ossart teaches a calibration arrangement, comprising: 
a calibration suspension ([0099]: “The system was first calibrated to allow an unambiguous size analysis of the blood cells. The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m).”) according to Claim 9; 
an impedance-spectroscopic biomass sensor that is embodied to detect information regarding the quantity and/or size of living cells in a biomass by means of an electric field having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”); and 
a data processing device that is embodied to process sensor signals delivered operationally by the biomass sensor, and that is embodied in particular to carry out the method according to Claim 1 ([0071]: “high speed impedance analysis is performed at two simultaneous frequencies and data from the system 10 is analyzed using analysis software running on an analysis device 18. The analysis device 18 may comprise a calculation unit for determining the impedance”; See Claim 1 above for mapping of Claim 1 limitations).

Regarding Claim 21, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan further teaches wherein the calibration suspension comprises an electrically conductive viscously flowable or viscoelastic carrier substance ([0099]: “The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood”) to calibrate impedance-spectroscopic biomass sensors (Examiner interprets this as and intended use limitation that does not functionally limit the claim) that are embodied to detect information regarding the quantity and/or size of living cells in a biomass by means of an electric field having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”).
Morgan does not explicitly teach and electrically conductive solid particles and/or solid semiconductor particles received therein.
O’Brien further teaches and electrically conductive solid particles and/or solid semiconductor particles received therein (Abstract: “The aim of this note is to draw attention to the interesting electrical properties of aqueous suspensions of semiconducting particles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with and electrically conductive solid particles and/or solid semiconductor particles received therein as taught by O’Brien. Morgan teaches using solid particles as a calibration suspension, and as taught by the abstract of O’Brien, when using semiconductor particles “The charge carriers in these particles have a very high mobility, and, as a result, large polarization currents are set up when an external field is applied.”

Regarding Claim 22, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 2.
Morgan further teaches wherein contact between the calibration suspension and at least a portion of the biomass sensor encompasses wetting all sensor electrodes of the biomass sensor (See Fig 1, Showing the fluid channel through which the suspension flows, making contact with electrodes 14; [0069]: “A microfluidic device 11 is provided, containing a micro-channel 12 through which cells 13 flow which are suspended in a suspending fluid…A first pair of micro-electrodes 14 are fabricated in the channel 12”; Examiner notes that a fluid making contact with the electrodes is interpreted as being identical to wetting) with calibration suspension ([0099]: “The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m). The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood. The sample was run on the impedance micro-cytometer system according to embodiments of the present invention under the same conditions as the whole blood experiments”). 

Regarding Claim 23, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 4.
Morgan further teaches wherein the homogenizing step is performed immediately before detection of the permittivity values ([0143]: “The samples were then analyzed without further processing using both a FACSAria and the microfluidic impedance cytometer.”, i.e. measurement after agitation). 

Regarding Claim 24, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan further teaches wherein the permittivity values are detected at frequencies no lower than 110 kHz, and no higher than 50 MHz (See Fig. 4b, showing impedance measurements at 503 kHz).

Regarding Claim 25, Morgan in view of O’Brien, further in view of Ossart teaches the calibration method according to Claim 1.
Morgan further teaches wherein the permittivity values are detected at frequencies no lower than 250 kHz, and no higher than 30 MHz (See Fig. 4b, showing impedance measurements at 503 kHz).

Regarding Claim 26, Morgan in view of O’Brien, further in view of Ossart teaches the method for impedance-spectroscopic detection of information regarding the quantity and/or size of living cells in a biomass ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”) according to claim 8 (See Claim 8 above for complete mapping of Claim 8 limitations), further comprising subsequently thereto: performing the calibration method claim 1 (See Claim 1 above for mapping of Claim 1 limitations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Downey et al. (U.S. Patent Application Pub. No. US 20150019140 A1), pertaining to correcting dielectric spectroscopy measurements, specifically using alternate analysis techniques for calibration;
Davies et al. (U.S. Patent Application Pub. No. US 20110316563 A1), pertaining to capacitance measurement validation, including the use of a calibration solution;
Brosseau and Talbot (Non-Patent Literature: DOI: 10.1109/TDEI.2004.1349787), pertaining to permittivities of various nanocomposites.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863